COURT OF APPEALS FOR THE
                                 FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:              01-14-00044-CV
Style:                     Michael McKinley
                            v Victoria Escochea
Date motions filed*:       June 18, 2014 and July 3, 2014
                           Motion for extension of time to file brief; Opposed amended motion
Type of motions:           for extension of time to file brief
Party filing motions:      Appellant
Document to be filed:      Appellant’s brief

Is appeal accelerated?        No

If motion to extend time:
       Original due date:                   March 12, 2014
       Number of prior extensions:             2           Current Due date: June 19, 2014
       Date Requested:                      July 29, 2014

Ordered that motion is:

             Granted
              If document is to be filed, document due: July 29, 2014
                       The Court will not grant additional motions to extend time
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant’s opposed amended motion is granted. Appellant’s brief is due by July
         29, 2014. No further extensions will be granted. Appellant’s June 18, 2014
         motion for extension is dismissed as moot.

Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: July 15, 2014
November 7, 2008 Revision